Citation Nr: 1430187	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-02 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for vestibular disorder. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1956 to November 1957.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  In January 2011, the Veteran requested a hearing before the Board; however, in a statement received in July 2012, he withdrew such request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Veteran claims he has a vestibular disorder that was either incurred in service (from exposure to noise trauma) or in the alternative was caused or aggravated by his service-connected hearing loss and/or tinnitus.  

A vestibular disorder was not manifested in service (the Veteran has indicated that his problems with equilibrium began in 1982).  Diagnostic testing has established that the Veteran does not have inner ear pathology (which apparently contraindicates that his vestibular disorder is related to the acoustic trauma in service to which his hearing loss and tinnitus have been related).

On July 2009 VA examination the examiner indicated (without explaining the reasons) that any opinion regarding the etiology of the vestibular disorder would be [mere] speculation.  Notably, under governing caselaw, an opinion that declines to address a medical question posed on the basis that a response would be based on speculation and does not include an explanation why that is so is, in essence, a nonopinion, and inadequate for rating purposes.  When VA provides an examination to secure a medical nexus opinion, it must provide one is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly corrective action is necessary.  Furthermore, while the July 2009 VA examiner explained that the Veteran's vestibular disorder and his service-connected hearing loss and tinnitus did not share a common (acoustic trauma) etiology, the examiner did not opine whether or not the Veteran's hearing loss and/or tinnitus have caused or aggravated the claimed vestibular disorder.  As the Veteran has raised a secondary service connection theory of entitlement and has a diagnosis of a vestibular disorder and service connected hearing loss and tinnitus, a VA medical opinion that addresses the secondary service connection theory of entitlement is necessary.  

Finally the most medical records pertaining to a vestibular disorder in the record pre-date the July 2009 VA examination.  Updated records of any evaluations or treatment the Veteran has received for vestibular problems, hearing loss, and/or tinnitus are pertinent evidence that is outstanding, and must be secured.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should ask the Veteran to identify the providers of all evaluations and/or treatment he has received for a vestibular disorder, hearing loss, and/or tinnitus since March 2009 and to provide authorizations for VA to secure for the record any private  records of any such evaluations or treatment (to specifically include records from Mid-West Ear Institute).  The RO should secure for the record copies of the complete clinical records of all evaluations and treatment from all providers identified (and specifically secure complete copies of any VA treatment he has received.  

2. Thereafter the RO should arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his vestibular disorder.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any studies indicated must be completed.  Based on the examination and interview of the Veteran, and review of his pertinent medical history, the examiner should provide opinions that respond to the following:

a. Please identify (by diagnosis) any (and each) vestibular disorder found.  If none is diagnosed, reconcile such findings with the diagnoses already noted in the record.  

b. Please identify the likely etiology for any (and each) vestibular disability entity found.  Specifically, is it at least as likely as not (a 50 % or better probability) that such disability is directly related to the Veteran's service or was such either caused or aggravated (the opinion must address the concept of aggravation) by his service-connected hearing loss and/or tinnitus?  If a vestibular disorder found is determined to not be directly related to the Veteran's service or to have been caused or aggravated by the service connected hearing loss and tinnitus, please identify the etiological factor considered more likely.

The examiner is asked to explain the rationale for all opinions, with citation to supporting factual data (and/or) medical literature as deemed appropriate.  If an opinion sought cannot be provided without resort to mere speculation there must be explanation why that is so (e.g., the current state of medical knowledge is inadequate; the factual information is too sparse; the provider lacks the requisite expertise).

3. The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

